DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tu [US 2012/0091519].
►	With respect to claim 1, Tu (fig 13, text [0001]-[0047] discloses the claimed capacitor structure comprising: : 
	a substrate (124);
	a first capacitor contact layer (142, text [0036]), arranged on the substrate in an array manner;
	a bottom electrode layer (201), surrounding a side wall of the first capacitor contact layer and extending in a direction of the first capacitor contact layer away from the substrate;
	a capacitor dielectric layer (164), covering an upper surface of the substrate, a surface of the bottom electrode layer and an upper surface of the first capacitor contact layer; and

	a top electrode layer (162), covering a surface of the capacitor dielectric layer.
►	With respect to claim 2, Tu (fig 13) discloses a second capacitor contact layer (146) located at the upper surface of the first capacitor contact layer, the capacitor dielectric layer covering the upper surface of the substrate, the surface of the bottom electrode layer and an upper surface of the second capacitor contact layer. 
►	 With respect to claim 3, Tu (fig 13) discloses the second capacitor contact layer is electrically connected to the bottom electrode layer, and the second capacitor contact layer and the bottom electrode layer would form a bottom electrode.
►	With respect to claim 6, Tu (fig 13, text [0019]-[0020]) discloses the second capacitor contact layer is consistent with the first capacitor contact layer in shape.
►	With respect to claim 7, Tu (fig 13) discloses the first capacitor contact layer and the second capacitor contact layer are both of columnar structures. 
►	 With respect to claim 9, Tu (text [031]) discloses the capacitor dielectric layer is made of a high-K dielectric material or silicon oxide.
Claims 1, 8-9 are rejected under 35 U.S.C. 102(1) and 102(2) as being anticipated by Kim et al [US 2010/0187588]
►	With respect to claim 1, Kim et al (fig 3A, text [001]-[0080]) discloses the claimed capacitor structure comprising: a substrate (1); a first capacitor contact layer (14a), arranged on the substrate in an array manner; a bottom electrode layer (16a, text [0071]-[0072]), surrounding a side wall of the first capacitor contact layer and extending in a direction of the first capacitor contact layer away from the substrate; a capacitor dielectric layer (16b, text [0070])), covering an upper surface of the substrate, a surface of the bottom electrode layer and an upper surface of the first capacitor contact layer; and a top electrode layer (16c, text [0070]), covering a surface of the capacitor dielectric layer. 
►	With respect to claim 8, Kim et al (fig 3A) discloses a transistor is formed on an active area of the substrate, and the first capacitor contact layer is electrically connected to the transistor. 
►	With respect to claim 9, Kim et al (text [0070]) discloses the capacitor dielectric layer is made of a high-K dielectric material or silicon oxide. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2010/0187588] in view of Tu [US 2012/0091519].
►	With respect to claim 2, Kim et al substantially discloses the claimed capacitor structure but not expressly teach a second capacitor contact layer (146) located at the upper surface of the first
capacitor contact layer, the capacitor dielectric layer covering the upper surface of the substrate, the surface of the bottom electrode layer and an upper surface of the second capacitor contact layer.
	However, Tu (figs 8 & 13, text [0001]-[0047], more particular text [0035]) teaches using a second capacitor contact layer (146) located at the upper surface of the first capacitor contact layer (142), the capacitor dielectric layer (164) covering the upper surface of the substrate (124), the surface of the bottom electrode layer (201) and an upper surface of the second capacitor contact layer to provide a capacitor with larger maximum capacitance.
	Therefore, it would have been obvious for those skilled in the art to modify capacitor structure of Kim et al by having the second contact layer as being claimed, per taught by Tu, to provide the capacitor structure with increased capacitance.
►	With respect to claim 3, combination capacitor structure of Kim et al in view of Tu would provide the second capacitor contact layer being electrically connected to the bottom electrode layer, and the second capacitor contact layer and the bottom electrode layer would form a bottom electrode. ►	 With respect to claim 6, the same reason given above, Tu teaches Tu (fig 13, text [0019]-[0020]) discloses the second capacitor contact layer is consistent with the first capacitor contact layer in shape. ►	With respect to claim 7, the same reason given above, Tu (fig 13) discloses the first capacitor contact layer and the second capacitor contact layer are both of columnar structures.
Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2010/0187588] in view of Park et al [US 2018/0166529].
►	With respect to claim 4, Kim et al substantially discloses the claimed capacitor structure but does not expressly teach the top electrode layer comprises a top electrode material layer and a top electrode filling layer, the top electrode material layer covering the surface of the capacitor dielectric layer, and the top electrode filling layer being located at an upper surface of the top electrode material layer.
	However, Park et al (fig 8, text [0001]-[0045], more particularly text [0034], 0037]), [044]-[045]) teaches using the top electrode layer comprises a top electrode material layer (32) and a top electrode filling layer (34) , the top electrode material layer covering the surface of the capacitor dielectric layer (30), and the top electrode filling layer being located at an upper surface of the top electrode material layer.

	Therefore, it would have been obvious for those skilled in the art to modify the capacitor structure of Kim et al by using the top electrode comprising the top electrode material layer and the top electrode filling layer as being claimed, per taught by Park et al, to provide an improved capacitor structure with the top electrode having a better condition for forming upper electrode contact hole without creating problem of electrical short between the lower electrode and the upper electrode contact plug (see Park et al, text [0044] for details)
►	With respect to claim 5, the same reason given above, Park et al teaches the top electrode filling layer (34) is made of polycrystalline silicon or silicon germanium. 
►	With respect to claim 10, the same reason given above, Park et al (text [0017]) teaches the top electrode material layer (32) is made of a compound formed by at least one of metal nitride and metal silicide.

Response to Arguments
Applicant's arguments filed  10/26/22  have been fully considered but they are not persuasive. 
►	Contradict to Applicant’s Argument on pages 2-3, Tu (fig 13) discloses the insulator 164 being over thus covering an upper surface of the substrate, a surface of the bottom electrode layer and an upper surface of the first capacitor contact layer.
	Contradict to Applicant argument on page 3, Tu (fig 13) discloses a first capacitor contact layer (layer of capacitor contact 142) is arranged in an array manner.
►	Contradict to Applicant’s argument on page 4, Kim (fig 3A)  discloses  the dielectric layer 16b covering an upper surface of the substrate, a surface of the bottom electrode layer and an upper surface of the first capacitor contact layer (dielectric layer 16b covers the upper surface of the substrate and the upper surface of the first capacitor contact layer because the dielectric layer 16b covers the upper surface of the lower electrode 16a while the lower electrode 16a covers the surface of the cacapitor contact layer and the upper surface of the substrate.
►	In regard to Applicant argument on page 5, Applicant argues that  “The technical problem solved by claim 1 of the present application is, in the existing double-sided capacitor structure, the capacitor is arranged on a capacitor contact layer, and resistance of the double-sided capacitor structure is large because a contact area between a bottom electrode plate and the capacitor contact layer is small and an area of the capacitor is small.  The technical effect of the above distinguishing technical features is that, the capacitor dielectric layer covers a part, except where the first capacitor contact layer arranged in the array manner, of the upper surface of the substrate, and the top electrode layer covers the surface of the capacitor dielectric layer, so compared with an existing capacitor structure with a capacitor arranged on a first capacitor contact layer, the present disclosure increases an area of the capacitor encircling the side wall of the first capacitor contact layer, thereby improving the area of the capacitor and reducing the resistance of the double-sided capacitor structure”.   It is noted that the features upon which applicant relies on the solved technical problem and improvement are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819